Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 and changed the touchdown classification being based on the odometry of the robot to the touchdown classification being based on percent completion of the swing phase. This amendment along with the joint dynamics now determines the touchdown. Applicant claims that although Goldfarb teaches detecting a percentage of a swing that has been completed "to estimate the most likely recover strategy of the user" when performing stumble recovery. Applicant argues that Goldfarb does not disclose or suggest determining whether a touchdown occurred based on a percent completion of the swing phase and the joint dynamics of the swing leg. 
Examiner finds applicant’s argument persuasive. Although Goldfarb teaches detecting the percent completion and the joint dynamics it does not teach determining touchdown based on those variables. Instead Goldfarb determines touchdown using sensors located at the bottom of the foot. 
Examiner has performed a thorough search in the art and was not able to find any prior art that teaches this limitation in combination with the rest of the elements of the claim. Most similar prior arts found also determined touchdown using sensors. Therefore, claim 1 appears to both novel and non-obvious. 
Claim 17 is also allowable for similar reasons to claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664